PER CURIAM
Defendant appears to be appealing from a conviction for unauthorized departure, ORS 162.175, on the ground either that the statute is vague or that the state’s evidence was insufficient. The brief fails to set out the motion made below, including the grounds for that motion, fails to set out the pertinent portions of the record, fails to make proper references to the audiotape and fails to identify the applicable standard of review, all in violation of the Oregon Rules of Appellate Procedure. As a result, there is no cognizable assignment of error.
Affirmed.